
	
		I
		111th CONGRESS
		1st Session
		H. R. 3044
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. Childers (for
			 himself and Mr. Gary G. Miller of
			 California) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To impose an 18-month moratorium on the Home Valuation
		  Code of Conduct.
	
	
		1.Moratorium on the Home
			 Valuation Code of ConductDuring the 18-month period beginning on the
			 date of the enactment of this Act, the Home Valuation Code of Conduct announced
			 by the Federal Housing Finance Agency on December 23, 2008, shall have no force
			 or effect.
		
